278 P.3d 184 (2012)
174 Wash. 2d 1006
STATE of Washington, Respondent,
v.
William Aaron BARGE, Petitioner.
No. 87230-9.
Supreme Court of Washington.
June 6, 2012.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Madsen and Justices Chambers, Fairhurst, Stephens and González, considered at its June 5, 2012, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petitioner's "Motion to Immediately Grant Review and Grant Requested Relief" is denied. The Petition for Review is granted and the case is remanded to the Court of Appeals Division Two for reconsideration in light of State v. Caton, ___ Wash.2d ___, 273 P.3d 980 (2012).
For the Court
/s/ Madsen, C.J.
CHIEF JUSTICE